Citation Nr: 1021112	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-31 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 


FINDING OF FACT

From the effective date of the award of service connection, 
posttraumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks under the 
General Rating Formula for Mental Disorders and the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), but does not produce occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in August 2002, on the underlying claim of service 
connection for posttraumatic stress disorder. Where, as here, 
service connection has been granted and an initial rating has 
been assigned, the claim of service connection has been more 
than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has afforded the Veteran VA 
examinations in 2007 and in 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injury incurred or aggravated during military service and 
the residual conditions in civil occupations.  Separate 
Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

Posttraumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.  
Ratings are assigned according to the manifestation of 
particular symptoms.  



The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms described in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the diagnosis of posttraumatic stress 
disorder in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).

The Global Assessment of Functioning score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF score in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining the rating.  It is the 
overall effect of the symptoms that determines the rating.

Facts 

VA records show that in February 2005 the Veteran was 
cooperative, but anxious and nervous.  His speech rate and 
volume were within normal limits.  His affect appeared 
appropriate to thought content, but was restricted in range 
and intensity.  He had a logical and coherent thought process 
without formal thought disorder.  The psychologist did 
observe mild circumstantiality.  The Veteran had fair insight 
and judgment.  The Veteran had numbing symptomatology, which 
consisted of decreased interests, estrangement, restricted 
effect, and a foreshortened sense of the future.  The Veteran 
described decreased energy and feelings of hopelessness and 
worthlessness.  The Veteran complained of a problem with 
short term memory.

The Veteran stated he had panic attacks every week or two and 
he was anxious in crowds.  He indicated that thought and 
dreamed about Vietnam every day.  He described problems 
sleeping.  The Veteran was visibly distressed when describing 
his experiences in Vietnam.  He did not have any suicidal or 
homicidal ideations.  Hyperarousal was manifested by 
irritability or violent temper, impaired concentration, 
hypervigilance, and exaggerated startle response.  Since 
service, the Veteran had worked on the family farm and he had 
been married for about 3 years in the 1970s.  The GAF score 
was 35.  

VA records show that on evaluation in March 2005 the Veteran 
endorsed daily intrusive recollections and nightmares, 
amnesia about events in Vietnam, decreased interests, 
estrangement, restricted range of affect and a foreshortened 
sense of the future.  He avoided talking about his 
experiences and media dealing with Vietnam.  He had 
difficulty falling asleep and he frequently woke up during 
the night.  He was also easily irritable and he had a poor 
memory and concentration.  He complained of chronic depressed 
mood with guilt feelings.

The Veteran was cooperative and described as quite loquacious 
at a normal rate.  He had a neutral, restricted affect.  
There was no evidence of a thought disorder or psychosis 
although his thought process was occasionally tangential.  
There was no suicidal or homicidal ideation.  Cognition was 
grossly intact and insight and judgment was fair.  The GAF 
score was 38.

On VA examination in June 2007, the examiner noted that the 
Veteran did not drive because of road rage.  He dressed, 
spoke, and acted socially appropriately.  Besides road rage, 
he also described symptoms of varied appetite, sleep 
disturbance, isolative behavior, recurrent intrusive thoughts 
of Vietnam, bad dreams, flashbacks triggered by smells, mood 
changes, increased irritability, decreased concentration, 
loss of interest, fatigue, decreased libido, distressing 
dreams, flashbacks, and hyperstartle response to sudden 
unexpected noises.  The Veteran lived alone and his social 
adjustment was characterized as poor with the Veteran 
describing himself as socially withdrawn.

The Veteran was oriented.  His speech was clear, coherent, 
with normal rate and volume.  Receptive and expressive 
communication appeared grossly intact.  He did not display 
signs of circumstantiality, tangentiality, perseveration, 
neologisms, paraphasias, looseness of association, or flight 
of ideas.  His thought process showed no unusual ideation or 
signs and symptoms of any formal thought disorder.  He denied 
hallucinations, delusions, or suicidal or homicidal 
ideations.  He did not show impaired judgment to mange his 
daily activities or to make life decisions.  Cognitive 
functions, immediate verbal memory, and delayed verbal memory 
appeared intact and fell within normal limits.  The GAF score 
was 60.

On VA examination in February 2009, the examiner noted that 
since the last VA examination the Veteran had not received 
any treatment, including counseling and medication.  

The Veteran stated that his sleeping and the nightmares were 
worse.  He stated that he still lived by himself and he did 
not have gainful employment.  He stated that when his parents 
died there were inheritance problems, which caused family 
discord.  He did have childhood friends and one friend 
brought him to the examination. He stated that he seldom 
visited restaurants, although there was one establishment 
that understood and his need to sit with his back to the 
wall.  

The Veteran indicated that when he shopped he left the store 
as quickly as he could.  He did not attend church and he had 
not experienced road rage for awhile. His recreational 
activities including watching TV and playing solitaire.

On examination, the Veteran was casually dressed with 
adequate grooming.  He had no irregular mannerisms and speech 
was normal in rate, rhythm, tone, and volume.  He was, 
however, evasive in answers and tended to talk about issues 
in the past as opposed to answering directly about current 
symptoms.  He had to be redirected to the question several 
times before answering and at times he would respond that he 
did not know.  He described his mood as cautious.  His affect 
was anxious.  His intelligence was estimated to be average.  
The Veteran described daily intrusive recollections about 
Vietnam.  He slept about three hours with trouble going to 
sleep and he woke up sweating.  He had no flashbacks, but he 
did experience distress around diesel fuel, helicopters, loud 
sounds, and gunfire.  There were events about Vietnam he 
could not remember.  The Veteran stated that he could not 
work because of his back, but also because he could not deal 
with people.  He did not report irritability.  His 
concentration was erratic.  He did check the locks on his 
doors once at night and occasionally returned to check the 
doors when he left during the day.  He stated that when 
angered, he walks away.   He does not enjoy being around 
people and he did like crowds or long conversations.

The Veteran endorsed depression with feelings of hopelessness 
and guilt.   He denied suicidal ideation, homicidal ideation, 
auditory or visual hallucinations, paranoid ideation, 
ritualistic behavior, or mood swings.  He did endorse anxiety 
symptoms.  His thought processes were goal-directed, logical, 
and coherent.  

The Veteran did demonstrate some trouble subtracting serial 
sevens.  He could do serial threes and spell "world" 
backwards.  He could calculate correct change and complete a 
3-step task.  Remote memory and immediate recall were intact, 
but short term recall was impaired.  He could interpret 
proverbs correctly.

The VA examiner found that PTSD resulted in mild to moderate 
social impairment and if the Veteran were working, then there 
would be mild to moderate vocational impairment.  The 
examiner did note the Veteran has a severe degree of 
intrusive recollections and difficulty with sleep.  There was 
moderate difficulty with dreams and amnesia about events in 
Vietnam, estrangement, and a sense of foreshortened future.  
There was a mild degree of difficulty with physiologic 
reactivity, avoidance of activities and situations, 
concentration, and startle reflex.  The GAF score was 65.  

In April 2010, the Veteran testified he had flashbacks every 
3-4 days, which were triggered by loud noises and certain 
smells.  He had a problem being around Asians.  The Veteran 
stated that his marriage failed because there was no bonding 
or affection.

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the Veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
posttraumatic stress disorder under the DSM-IV, which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  And two, while there has been some fluctuation 
in the symptoms of posttraumatic stress disorder, a material 
change in the overall severity of the disorder has not been 
demonstrated.  



The Veteran has consistently reported flashbacks and anxiety 
in social settings.  He has described problems with 
irritability, but has learned to control his anger.  As for 
occupational impairment, the Veteran has not worked due to a 
back injury, not because of posttraumatic stress disorder.  
As for social impairment, the Veteran is socially isolated, 
but he does have a few friends that he interacts with.  
Further, the evidence suggests that the poor relations with 
his family are due to inheritance issues not PTSD.

Furthermore, the VA examiners are consistent in finding that 
the overall effect of the constellation of symptoms result in 
mild to moderate symptoms and posttraumatic stress disorder 
played a minimal role in occupational and social impairment 
as evidenced by GAF scores in the range of 60 to 65, which 
equate to moderate symptoms or moderate difficulty in social 
or occupational functioning (e.g., few friends and conflicts 
with peers or co-workers).  The GAF scores at the time of the 
diagnosis were lower, in the 30s, but the evaluators still 
described symptoms at levels similar to those found later by 
the VA examiners.  

As for symptoms associated with the diagnosis of 
posttraumatic stress under 
DSM-IV, but not covered in the General Rating Formula for 
Mental Disorders, Diagnostic Code 9411, such as nightmares, 
intrusive thoughts, avoidance, sleep disturbance, 
irritability and anger, detachment, a sense of a 
foreshortened future, hypervigilance, and startle response, 
both VA examiners concluded that the Veteran's posttraumatic 
stress disorder symptoms were mild to moderate in degree.

Based on the findings of two VA examinations and considering 
the symptoms associated with the diagnosis of posttraumatic 
stress under DSM-IV and the GAF scores, the disability 
picture does not more nearly approximate or equate to 
occupational and social impairment, resulting in reduced 
reliability and productivity, the criteria for the next 
higher rating.



As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, but the 
evidence does not support a finding of a disability picture 
greater than 30 percent at any time during the appeal period.

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 30 percent for 
posttraumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).






Comparing the current disability level and symptomatology to 
the Rating Schedule, the current degree of disability is 
contemplated by the Rating Schedule and the assigned schedule 
rating is, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).


ORDER

An initial rating higher than 30 percent for posttraumatic 
stress disorder is denied



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


